DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
	The following is a statement of reasons for the indication of allowable subject matter:
 	The closest prior art of record are Doglioni Majer (US 2009/0136639), Streeter et al. (US 2005/0126401), Feilner et al. (US 2013/0089649) and Bezzera (US 2016/0235244).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, a process control board (PCB) disposed within the housing, the PCB comprising: at least one control processor; control circuitry communicatively coupled to the solenoid valves and to the pressure transducer, the control circuitry configured to: receive the at least one pressure signal; based on the received pressure signal, determine a flow volume of the fluid through the inlet; and if the determined flow volume reaches or exceeds a flow threshold, direct the solenoid valves to cease the dispensing of the fluid.




Examiner’s Comment
 	Doglioni Majer teaches the controller 10 closed the valve 8 when the pressure P1 reaches a predetermined threshold based on the pressure detector 9 (para.0050-0052). However, Doglioni Majer is silent regarding the above claim limitation. 
.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JIMMY CHOU/Primary Examiner, Art Unit 3761